MEMORANDUM **
Respondent’s motion for summary disposition is also construed in part as a motion to dismiss this petition for review. So construed, the motion is granted. This petition for review is dismissed with respect to petitioners Carlos Garcia Martinez and Rocío Estrada Dominguez because this court lacks jurisdiction to review hardship. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Further, petitioners do not raise any colorable legal or constitutional claims. The petition is summarily denied with respect to petitioner Jean Carlo Garcia Estrada because he does not have a qualifying relative for purposes of cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Molina-Estrada v. INS, 293 F.3d 1089,1093-94 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
*607PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.